By the Court,

Nelson, Ch. J.
The charge of the court was clearly erroneous. As between the mortgagor and mortgagee, the mortgage was a valid security, and vested the property in the mortgagee; and then the affidavit being admitted to be defective, the justice had not jurisdiction to issue an attachment which would enable the party suing out the same to take the usual ground in these cases, to wit, that the mortgage was executed in fraud of creditors.
Judgment reversed; venire de nova ; costs to abide the event.